PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/436,180
Filing Date: 17 Feb 2017
Appellant(s): Kopylov, Viktor



__________________
Kirk A. Damman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 December 2021 from the Office Action mailed 06 August 2021.
Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.

Summary of the claimed subject matter
The summary of the claimed subject matter is correct.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1-29 under 35 USC § 103

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
None
NEW GROUNDS OF REJECTION
None

Response to Argument
In the Appeal Brief filed 28 December 2021, the Appellant argues:


The Examiner respectfully disagrees.
	It is respectfully submitted, Benjamin teaches storage of image data and image data objects (see at least Benjamin paragraphs [0062] and [0065]) at a first medical imaging system (PACS), which serves as the PACS, and is in communication with the second medical imaging system as described in paragraphs [0052]-[0054], which serves as the large image manager component and has a server (database, which has persistent memory) for storing images that include the pixel data for image data objects stored at the first imaging system, and is connected to radiology equipment (medical imager), and is external as seen in Figure 1, and described as a distributed system (external) in paragraphs [0051], and [0093]. Therefore, the system of Benjamin explicitly teaches the claimed PACS and Large image manager component, although Benjamin does not explicitly determine the size of the image data, however, both Dorn (see at least paragraphs [0023]-[0026]) and Yiu (see at least paragraphs [0029]-[0031]) teach determination of a type and size of the image data. Additionally, Dorn teaches storage of pixel 

Appellant further argues:
The Final Rejection contends that Benjamin discloses a large image manager component. Applicant respectfully disagrees… Essentially, the Examiner is asserting that two different PACS systems, networked together, are analogous to the claimed P ACS and large image manager component. However, this is not a reasonable interpretation of the Rejected Claims and is not consistent with the interpretation that those skilled in the art would reach… The features specifically enumerated in claim 1 clearly indicate that the large image manager component performs functions relating to identifying, receiving, and storing large medical image data items while the PACS stores small medical image data items… As shown in FIG. 1 of Dorn, the load module 8 (that the Examiner has analogized to the large image manager component) is contained within the server 2 (that the Examiner has analogized to the PACS). The image data memory 10 (that the Examiner has analogized to the large image storage memory) is also contained within the server 2. These are all just subcomponents of the PACS that is described in Dorn… There is no disclosure or suggestion anywhere in Dorn that the load module 8 makes any sort of evaluation of the size of any image data, or treats image data differently depending on the size of the image data..

The Examiner respectfully disagrees.
	It is respectfully submitted, as stated above, the claimed hardware components of the PACS and large image manager component are explicitly taught by Benjamin (see at least Figures 1-2, paragraphs [0008] and [0052]-[0054]). The Examiner notes, the hardware of Benjamin explicitly teaches what is claimed of the hardware of the PACS and Large image manager component and in combination with the teachings of Dorn and Yiu teach all of the claimed functionality of the respective components. The arguments directed toward attacking each of the references individually, fails to consider what one of ordinary skill in the art would 

Appellant further argues:
The Examiner cannot pick and choose only one aspect of a prior art reference and exclude other aspects of the reference or ignore the central teaching of the reference… The Examiner also cannot "stitch together an obviousness finding from discrete portions of prior art references without considering the references as a whole."… these contentions rely on the Examiner interpreting the Rejected Claims in a manner that is not reasonable and is not consistent with the interpretation that those skilled in the art would reach.

The Examiner respectfully disagrees.
	It is respectfully submitted, the Examiner is not pick and choosing, but instead fully considering what one of ordinary skill in the art would understand the prior art of record teaches. In particular, the argued first medical imaging system is capable of storing both image data (see at least paragraph [0062]) and data objects (see at least paragraphs [0083]-[0084]), although Benjamin does not explicitly recite how data size is used to organize the image data between the various medical imaging systems, the combination of Dorn and Yiu which teaches identification of large image data items, would make the claimed organization of the data items obvious with the motivation of "enable[ing] the image data to be loaded faster and in an improved manner" (Dorn: paragraph [0008]. As well as, paragraphs [0025], [0036]).
In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Appellant further argues:
the solution presented in Dorn does not involve identifying large medical images. Rather, Dorn describes assigning images to data types and then using those data types to select loading strategies for the images… Nowhere in the passages cited by the Examiner ( or elsewhere in Dom) is there any disclosure or suggest that the load module (alleged by the Examiner to correspond to the large image manager) is configured to: identify large medical image data items generated by the at least one medical imager…. At best, the Examiner appears to contend that receiving any image data and associating a data type with the image data is analogous to identifying large medical image data items…. However, this interpretation of the claim language is not reasonable and is not reflective of what a POSIT A would understand "identifying large medical image data items" to mean in the context of the specification and Rejected Claims… the substitution suggested by the Examiner does not reflect the feature defined in Yiu. In all cases in Yiu, data is ultimately stored in file storage (see e.g. paragraph [0029]). The threshold described in Yiu is simply used to determine whether data packets should be received directly by file storage or whether they should be received first by memory and then moved to file storage from memory… At best, the "substitution" alleged by the Examiner is unclear at best. However, as best understood, the Examiner appears to be taking the position that using a threshold to identify large and small image data simply modifies the order of .

The Examiner respectfully disagrees.
	It is respectfully submitted, with respect to Dorn the broadest reasonable interpretation of determination of a type of data about image data, is determination of a type of size of the data. The explicit use of a threshold to determine if image data is large or small is taught by Yiu paragraphs [0029]-[0031]. It is the combination of Dorn and Yiu which teach the claimed identification of large and small data items via the use of a threshold, and would have been prima facie obvious to one of ordinary skill in the art at the time of the invention since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B).. Additionally, Dorn explicitly teaches storing pixel data (i.e., large data items) at a (image data memory; Figure 1, element 10) and storage of data objects at a PACS (index memory; Figure 1, element 12), which is organization of image data based on a determination of a size of the data. 

Appellant further argues:
In particular, the motivation provided by the Examiner to combine the references would not be achieved by the combinations proposed by the Examiner… In particular, Applicant respectfully submits that the features of Dorn relied on by the Examiner do not enable the image data to be loaded faster and in an improved manner… The Examiner's proposed modifications do not relate to determining the data type of image data, associating a default loading strategy to the image data based on the data type, or further refining the default loading strategy based on context data associated with the image data… Both Benjamin and Dorn already use remote storage servers to provide data storage. There is no need for the system described in Benjamin or Dorn, alone or in combination, to be modified to provide a storage system that includes storage capacity greater than the local storage of a computing device

The Examiner respectfully disagrees.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686    
                                                                                                                                                                                                    /ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.